Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 2, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156448(52)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                    SC: 156448
  v                                                                 COA: 330662
                                                                    Barry CC: 14-001015-FC
  JESSE JAMES SWEENEY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to exceed the
  page limitation for the application for leave to appeal is GRANTED. The 69-page
  application submitted on September 11, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 2, 2018

                                                                              Clerk